Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 1
TO
STOCKHOLDER AGREEMENT

 

AMENDMENT NO. 1, dated as of August 1, 2018 (this “Amendment”), to the
STOCKHOLDER AGREEMENT, dated as of August 9, 2016 (the “Original Agreement”), by
and between BNP Paribas, a corporation organized and domiciled in the French
Republic (“BNPP”), and First Hawaiian, Inc., a Delaware corporation (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Original Agreement.

 

WITNESSETH:

 

WHEREAS, the parties hereto have entered into the Original Agreement; and

 

WHEREAS, pursuant to and in accordance with Section 9.5 of the Original
Agreement, the parties wish to amend the Original Agreement as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Original Agreement and for other good and valid consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties to this Amendment hereby agree as follows:

 

ARTICLE I
AMENDMENTS

 

1.                                      Agreement.  Whenever used in the
Original Agreement or this Amendment, the term “Agreement” shall hereinafter
refer to the Original Agreement, as amended by this Amendment.

 

2.                                      Effectiveness.  This Amendment shall be
effective upon the completion, on the date hereof, of the sale by BancWest
Corporation of shares of the Common Stock Beneficially Owned by BNPP in an
underwritten public offering pursuant to the registration statement on Form S-3
filed by the Company with the SEC on May 8, 2018.

 

3.                                      Composition of the Board.  Section 2.1
is amended and restated in its entirety to read as follows:

 

“Section 2.1                                                                             
Board of Directors.

 

(a)                                 As of the date of this Agreement, the Board
of Directors shall consist of nine (9) members.  No later than the one-year
anniversary of the 50% Date, the Board of Directors shall transition to full
compliance with Section 5605(b) of the Nasdaq Listing Rules to the extent the
composition of the Board of Directors is not already in full

 

--------------------------------------------------------------------------------


 

compliance, such that the Board of Directors shall, by such date, consist of a
majority of Independent Directors.

 

(b)                                 At all times, the Board of Directors shall
include at least three (3) Independent Directors.

 

(c)                                  The CEO shall serve on the Board of
Directors and shall be the Chairperson of the Board of Directors.  The CEO shall
not be deemed a BNPP Director.

 

(d)                                 BNPP shall have the right to nominate for
inclusion on the Company Slate such number of Directors, each of whom shall be a
BNPP Director, such that the aggregate number of Directors nominated by BNPP on
the Company Slate is equal to the following (or such lower number as BNPP shall
determine):

 

(i)                                     until the 25% Date, three (3) Directors;

 

(ii)                                  from and after the 25% Date until five
(5) days after the Non-Control Date, two (2) Directors;

 

(iii)                               to the extent that the 5% Date occurs
subsequent to the Non-Control Date, from and after the Non-Control Date, one
(1) Director; and

 

(iv)                              after the later to occur of the Non-Control
Date and the 5% Date, none.

 

(e)                                  Until the later to occur of the Non-Control
Date and the 5% Date, the Company shall use its best efforts:

 

(i)                                     to cause there to be on the Board of
Directors at all times that number of BNPP Directors for which BNPP maintains
nomination rights pursuant to Section 2.1(d);

 

(ii)                                  to fill any vacancy on the Board of
Directors created by the resignation, removal or incapacity of any BNPP Director
with an individual designated by BNPP, to the extent BNPP would then have the
right to nominate such individual consistent with the aggregate number of BNPP
Directors BNPP shall then be entitled to nominate pursuant to Section 2.1(d);
and

 

(iii)                               to prevent the removal of any BNPP Director
without BNPP’s consent, to the extent BNPP would then have the right to nominate
such individual consistent with the aggregate number of BNPP Directors BNPP
shall then be entitled to nominate pursuant to Section 2.1(d).

 

(f)                                   Unless otherwise consented to by the
Company, BNPP shall cause:  (i) promptly following the date of this Agreement,
the number of BNPP Directors (such

 

2

--------------------------------------------------------------------------------


 

BNPP Directors to be designated by BNPP) to resign from the Board of Directors
such that, after taking into account such resignations, there are three BNPP
Directors on the Board of Directors, (ii) promptly following the 25% Date, the
number of BNPP Directors (such BNPP Director to be designated by BNPP) to resign
from the Board of Directors such that, after taking into account such
resignation or resignations, as applicable, there are two BNPP Directors on the
Board of Directors, (iii) to the extent that the 5% Date occurs subsequent to
the Non-Control Date, promptly following the Non-Control Date, the number of
BNPP Directors (such BNPP Director to be designated by BNPP) to resign from the
Board of Directors such that, after taking into account such resignation or
resignations, as applicable, there is one (1) BNPP Director on the Board of
Directors, and (iv) promptly following the later to occur of the Non-Control
Date and the 5% Date, any remaining BNPP Directors to resign from the Board of
Directors.

 

(g)                                  The Board of Directors may, in its sole
discretion, designate one of the Independent Directors who is not a BNPP
Director as its “Lead Director” to preside over meetings of the Board of
Directors held in the absence of any Director who is also an Executive Officer
and to have such additional responsibilities and authority as the Board of
Directors may direct from time to time.”

 

4.                                      Compensation Committee of the Board. 
Section 2.3(a) is amended and restated in its entirety to read as follows:

 

“(a)                           The Board of Directors shall have established a
compensation committee that, at all times from the date of this Agreement prior
to the one-year anniversary of the 50% Date, shall consist of five (5) or more
Directors (with the size of the compensation committee established by the Board
of Directors) with at least two (2) such Directors being BNPP Directors;
provided that any action by the Board of Directors to increase the number of
Directors on the compensation committee at any time prior to the one-year
anniversary of the 50% Date shall, so long as a BNPP Director remains on the
Board of Directors at such time, require the approval of a majority of the BNPP
Directors on the Board of Directors at the time of such action.  BNPP shall
designate the BNPP Directors to fill the positions reserved for BNPP Directors
on the compensation committee pursuant to this Section 2.3(a).”

 

5.                                      Corporate Governance and Nominating
Committee of the Board.  Section 2.4(a) is amended and restated in its entirety
to read as follows:

 

“(a)                           The Board of Directors shall have established a
corporate governance and nominating committee that, at all times from the date
of this Agreement prior to the one-year anniversary of the 50% Date, shall
consist of five (5) or more Directors (with the size of the corporate governance
and nominating committee established by the Board of Directors) with at least
two (2) such Directors being BNPP Directors; provided that any action by the
Board of Directors to increase the number of Directors on the corporate
governance and nominating committee at any time prior to the one-year
anniversary of the 50% Date shall, so long as a BNPP Director remains on the
Board of Directors at such time, require the approval of a majority of the BNPP
Directors on the Board of Directors at the time of such action. BNPP shall
designate the BNPP Directors to fill the positions reserved for BNPP Directors
on the corporate governance and nominating committee pursuant to this
Section 2.4(a).”

 

3

--------------------------------------------------------------------------------


 

6.                                      Approval and Consent Rights. 
Section 3.1(a)(viii) is amended and restated in its entirety to read as follows:

 

“(viii)                  entry into, or termination of, any material contract,
or any material amendment to any material contract, other than, in each case,
(i) any employment agreement, (ii) any contract involving either aggregate
cumulative payments of $15 million or less or aggregate annual payments of $7
million or less or (iii) any contract where entry into, termination or material
amendment of is otherwise expressly permitted by this Agreement or by the
Transitional Services Agreement;”

 

ARTICLE II
MISCELLANEOUS

 

1.                                      Full Force and Effect.  Except as
expressly amended by this Amendment, the Original Agreement remains unchanged,
and the Original Agreement, as amended hereby, is hereby ratified, approved and
confirmed in all respects as the agreement between BNPP and the Company and
shall remain in full force and effect.

 

2.                                      Headings.  The section headings
contained in this Amendment are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Amendment.

 

3.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed in the State of New York and
without regard to its choice of law principles. Any action or proceeding arising
out of or relating to this Amendment shall be brought in the courts of the State
of New York located in the County of New York or in the United States District
Court for the Southern District of New York (if any Party to such action or
proceeding has or can acquire jurisdiction), and each of the Parties hereto or
thereto irrevocably submits to the exclusive jurisdiction of each such court in
any such action or proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
action or proceeding shall be heard and determined only in any such court and
agrees not to bring any action or proceeding arising out of or relating to this
Amendment in any other court. The Parties to this Amendment agree that any of
them may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary and bargained agreement between the Parties hereto and
thereto irrevocably to waive any objections to venue or to convenience of forum.
Process in any action or proceeding referred to in the second sentence of this
paragraph may be served on any Party to this Amendment anywhere in the world.

 

4.                                      Counterparts.  This Amendment may be
executed in one or more counterparts, including by facsimile or by e-mail
delivery of a “.pdf” format data file, all of which shall be considered one and
the same agreement, and shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to the other
Party.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

BNP PARIBAS

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 1 to Stockholder Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

FIRST HAWAIIAN, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 1 to Stockholder Agreement]

 

--------------------------------------------------------------------------------